United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3285
                                    ___________

United States of America,                *
                                         *
                Appellee,                * Appeal from the United States
                                         * District Court for the
      v.                                 * Western District of Missouri.
                                         *
Troy L. Gill,                            *      [UNPUBLISHED]
                                         *
                Appellant.               *
                                    ___________

                              Submitted: January 12, 1999
                                  Filed: February 1, 1999
                                   ___________

Before BOWMAN, Chief Judge, MURPHY, Circuit Judge, and ALSOP,1 District
      Judge.
                            ___________

PER CURIAM.

      Troy L. Gill, convicted after trial by jury of bank robbery and a related firearm
offense, appeals the denial by the District Court2 of his motion for a judgment of




      1
      The Honorable Donald D. Alsop, United States District Judge for the District
of Minnesota, sitting by designation.
      2
        The Honorable Russell G. Clark, United States District Judge for the Western
District of Missouri.
acquittal. His appeal thus challenges the sufficiency of the evidence to support he
jury's verdict.

      Having carefully reviewed the case, we are satisfied the evidence is sufficient
to support the jury's verdict on each of the two counts of conviction. The District
Court therefore did not err in denying Gill's motion for a judgment of acquittal.

      By means of a pro se supplemental brief, Gill has attempted to raise a Singleton
"bribery" issue. Because that issue was not raised in the District Court, it is not
properly before us, and we do not address it.

       The judgment of conviction entered on the jury's verdict is affirmed. See 8th
Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-